UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6792



PRESTON ANTHONY GREEN,

                                              Plaintiff - Appellee,

          versus


RODERICK WARREN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-794-3)


Submitted:   July 15, 2003                 Decided:   July 24, 2003


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert A. Dybing, THOMPSON & MCMULLAN, Richmond, Virginia, for
Appellant. Preston Anthony Green, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Roderick Warren appeals the district court’s order denying his

Fed. R. Civ. P. 60(b) motion for relief from judgment.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.         See Green v.

Warren, No. CA-00-794-3 (E.D. Va. Apr. 24, 2003). We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     2